Title: William Smith Shaw to Abigail Adams, 1 June 1800
From: Shaw, William Smith
To: Adams, Abigail


				
					Fredericktown Maryland June 1stSunday, 150 miles from Philadela.
					My dear Aunt.
				
				Before I left Philadelphia, I wrote you, expecting the letter would overtake you at Brookfield. The rain on monday prevented our leaving the city till Tuesday, as we had previously intended. The great rains, which they have had this way, have made the roads very bad— they are ploughed up, by the heavy loaded German waggons, exactly like the corn fields in New-England, and you might with equal convenience travel over them, as the ground, which we have passed. The accommodations at the public houses, have been generally speaking very good and remarkably cheap. Between two and three dollars at noon—and 7 and 8 at night have been the amount of our

bills.— The horses have performed the journey, thus far extremely well. Currie proves himself to be an excellent driver and an extremely obliging and excellent coachman—the two footman do very well.
				Notwithstanding the extreme badness of the roads, yet such has been the beauty and fertility of the country which we have passed and such the constant attention of the people—exerting themselves in every possible way to make the journey agreeable, that the President has been highly gratifyed. Our eyes Every inch of the land from Philadelphia to Frederick Town is a perfect garden—luxuriant as any in the world and only equalled, the president thinks, in Flanders and England. Our eyes have been delighted throughout the whole of our journey, with cultivated fields and prospects of a fruitful harvest, and our minds gratifyed with the pleasing reflection, that the people are prosperous and of course ought to be happy.
				The inhabitants have appeared to be universally gratified and highly honored by the presidents passing their Country—this they repeatedly expressed and proved in action. His arrival at Lancaster was unexpected and therefore could not come go out to meet him, as they had wished—they were very pressing that he should remain and dine with them the next day which he refused. A troop of horse and many citizens escorted him to the Susquehannah—ten miles. We rode about five miles and were met by another troop of horse from York Town. Little out of the town there was a company of volunteer Infantry, which joined the procession and marched into town, where the President received a very cordial welcome. A very handsome address was presented him—speaking of the great services which he had rendered to his Country and expressing their wishes that he might be continued in office— From York a troop of horse accompaned us about four miles. In the evening of the same day, we arrived at a little village called Tauny Town—which soon after our arrival was compleatly and beautifully illuminated—the next morning a troop of horse accompanied us half the way to this place. A very handsome troop of horse, accompanied by a large number of citizens met us at four miles distance from Frederick Town—to which was afterwards added a company of Infantry and thus we marched into the city—the bells were instantly rung and every possible mark of veneration and respect paid. We dont expect to arrive at the federal city till Tuesday, it being upwards of forty miles and bad roads.— General Marshall has accepted of his appointment which gives general satisfaction.
				
				In very great haste I am my dear Aunt / Your very affectionate nephew
				
					Wm. S. S.
				
			